DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 6 August 2021 is insufficient to overcome the rejection of claims 1 – 2 based upon Oshima (US 2010/0310824 A1) and Kitagawa (US 2014/0162055 A1) as set forth in the last Office action because:
	Declarant asserts a degree of crystallinity of 3% to 25% as required in claim 1 is based on can formability and contents resistance, rather than on the formation of appearance defects as Kitagawa describes, and therefore does not provide a reason to provide the claimed degree of crystallinity.  Declarant further asserts Kitagawa teaches a degree of crystallinity which should be nearly zero and therefore be below the claimed range of 3% to 25%.  See Declaration at ¶¶ 14 – 18.
	In response to Declarant’s argument that the claimed degree of crystallinity provides desirable can formability and content resistance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Furthermore, the examiner observes can formability and contents resistance are features of the laminated steel sheet Oshima and Kitagawa disclose.  For instance, Oshima describes formability of the polyester layers (e.g. ¶¶ [0020], [0021], [0033], [0035], [0036], [0038], [0049]).  Furthermore, Oshima discloses chemical resistance (e.g. ¶ [0050]) and food safety (e.g. ¶¶ [0001], [0002], [0006] – [0008], [0033], [0034], [0044], [0045], [0058], [0112]) requirements, therefore implying contents resistance.  Kitagawa discloses workability is a necessary feature, particularly of the polyester layers (e.g. ¶¶ [0022], [0023], [0028], [0030], [0031], [0036], [0037], [0040]).  Therefore, the prior art addresses Declarant’s assertions with respect to can formability and content resistance.

	Declarant further asserts a criticality of the above degree of crystallinity on the basis of can formability and content resistance.  See Declaration at ¶¶ 19 – 24.  However, as discussed above, Oshima and Kitagawa describe such properties of the laminated steel sheet, and Kitagawa provides means for optimizing the same.  Therefore, one of ordinary skill in the art would have been able to determine suitability of crystallinity for the purposes of the laminated steel sheet.  Accordingly, Declarant’s assertions of criticality are not persuasive.

Response to Arguments
Applicant's arguments filed 6 August 2021 have been fully considered but they are not persuasive.  The examiner observes Applicant’s arguments (see pp. 2 – 6 of the Remarks filed 6 August 2021) are substantially the same as those of Declarant.  Therefore, the discussion above similarly applies hereat.  Therefore, the rejections of claims 1 – 2 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783